Citation Nr: 0007852	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
March 1985.  This is an appeal from an August 1997 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Columbia, South Carolina, which denied entitlement to 
service connection for residuals of a head injury, including 
headaches and a seizure disorder.  In October 1998, the 
veteran testified at a hearing at the regional office before 
a regional office hearing officer.  In August 1999, she 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting in Washington, D.C.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  During service, in September 1984, the veteran was 
accidentally struck near her right eye with a rifle barrel.

2.  She was thereafter treated during service for problems 
with her right eye and headaches.  

3.  A seizure disorder was initially medically demonstrated 
many years following the veteran's release from active duty.

4.  There is no medical evidence establishing that the 
veteran's current seizure disorder or headaches resulted from 
the inservice head injury or that she has any other residual 
disorder from that injury.  





CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim is whether she has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
she has not presented a well-grounded claim, her appeal must 
fail and there is no duty to assist her further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim is not well grounded.  

I.  Background

The veteran's service medical records reflect that on 
examination at entry she reported a history of head injury, 
reportedly a laceration of the left upper eyelid.  She was 
seen in September 1984 for visual complaints after being 
struck near the right eye with a rifle barrel.  The 
assessment was traumatic iritis.  The appellant complained of 
headaches in October 1984.  She was treated in October 1984 
for swelling of the lower legs and ankles, and flat feet.  

The appellant was examined for separation from service in 
November 1984.  On a medical history form completed at that 
time she indicated that she did not have or had never had 
epilepsy or fits.  On the report of medical examination, 
clinical evaluation of the head and eyes was reported to be 
normal.  The neurological evaluation was also reported to be 
normal.  Edema of both lower legs and ankles and bilateral 
pes planus were indicated.

In January 1985 the appellant provided testimony in 
connection with Physical Evaluation Board proceedings.  She 
related that she had had swelling in the lower part of her 
legs during service.  She also indicated that she had been 
struck near the right eye by an M-16 rifle barrel and had 
thereafter had trouble with her vision.  She did not report 
any loss of consciousness or bone injury.  She had also begun 
having headaches.  She indicated that she had headaches about 
twice a week.

A report of Physical Evaluation Board proceedings, dated in 
January 1985, reflects that the appellant had pes planus that 
had been aggravated by service and bilateral ankle edema.  
The Board found that the veteran should be separated from 
service as a result of those disabilities.  

The veteran's initial claim for VA disability benefits was 
submitted in April 1985.  She claimed only edema of both 
lower legs and ankles and bilateral pes planus.  

The veteran was examined by the VA in October 1985.  She 
reported swelling in her legs for days at a time with pain on 
walking.  She also reported problems with her right eye and 
severe headaches.  Various findings were made regarding her 
eyes on the physical examination.  The remainder of the 
physical examination could not be completed since the veteran 
had to leave for work.  

The veteran was again examined by the VA in February 1986.  
She complained of migraine headaches.  On physical 
examination the head was reported to be negative.  Various 
findings were made regarding her lower extremities and feet.  
A diagnosis was made of bilateral pes planus.  

In an April 1986 rating action service connection was denied 
for bilateral pes planus with edema of the lower extremities.  
Service connection was also denied for iritis of the right 
eye as not being found on the last examination.  

In July 1997 a claim was submitted on behalf of the appellant 
for service connection for headaches and a seizure disorder 
resulting from trauma to her head in September 1984 when she 
was struck by a rifle barrel.  It was further maintained that 
the April 1986 rating action was clearly and unmistakably 
erroneous for failing to grant service connection for pes 
planus with edema of the lower extremities.  

In an August 1997 rating action service connection for 
headaches with a seizure disorder was denied.  It was held 
that a clear and unmistakable error had occurred in the 
failure to establish service connection for bilateral pes 
planus and service connection was granted for bilateral pes 
planus with lower extremity edema.  The disability was rated 
10 percent disabling.  

The regional office thereafter received records from a 
private hospital reflecting that the appellant was 
hospitalized in November and December 1986 for childbirth.  

The regional office later received records from several 
private medical facilities reflecting treatment of the 
veteran for various disorders, primarily a seizure disorder, 
from 1995 to 1997.  Records from the Henry Ford Health System 
reflect that when she was seen in May 1995 it was indicated 
that her seizure history dated back about two years.  Her 
discharge medication was Dilantin.  In a report by the Henry 
Ford Hospital in October 1995 it was indicated that the 
veteran had had a history of recurrent seizures since 1994.  
The exact cause of the seizures was unclear, although she had 
had a previous history of head trauma and the seizures had 
developed about two weeks after the birth of her second 
child.  She had also developed severe headaches.  She had had 
some depression due to multiple stress factors.  In 
December 1995 it was indicated that she had a history 
suggestive of complex partial epilepsy and depression.  She 
also continued to have some headaches that occurred about 
once a week and usually went away with Tylenol therapy.  She 
was seen on several occasions in 1996 and 1997 for treatment 
of seizures.  

The medical records also included a January 1995 statement by 
Brien J. Smith, M.D., Director of the Epilepsy Monitoring 
Unit of the Henry Ford Hospital reflecting that he had 
initially evaluated the appellant in September 1995.  He 
stated that, although the exact cause of her history of 
seizures was unclear, they might be related to a previous 
head trauma.  Her history suggested that she initially began 
having seizures after the birth of her second child.  She had 
been seizure-free for over six months and appeared to be 
maintaining her antiepileptic therapy on a regular basis.  

During the course of the October 1998 hearing at the regional 
office, the appellant testified that in September 1984 while 
in basic training she had suffered trauma to her head when 
she was accidentally struck by a rifle barrel.  She began 
having headaches and problems sleeping.  She had been told 
that the problems were temporary.  She was still having 
problems with headaches at the time of her discharge from 
service in March 1985.  She claimed that she had had 
headaches and symptoms of a seizure disorder similar to those 
she experienced on active duty within the initial year after 
her discharge from service.  She felt her headaches and 
seizure disorder were directly attributable to the trauma to 
the head sustained in September 1984.  

During the August 1999 Board hearing, the appellant indicated 
that she had been involved in various activities during high 
school including being a member of a dance troop and also 
maintained a B and C average throughout high school.  After 
her head trauma in service she had eye problems that were 
diagnosed as iritis but the physicians felt that she would 
completely recover.  She related that her headaches continued 
and became worse.  She had been told that she could only be 
given medicine for the headaches and that she would have to 
deal with the problem.  During service she also had problems 
falling out of her bunk. After service, her mother, who was a 
registered nurse, advised her that the head trauma could 
cause her to have larger problems.  She had obtained 
employment working in an adult care center but had been told 
that she needed to be a patient rather than an employee.  She 
had also gone to college from 1989 until early 1992 and also 
held a job at night.

In September 1999 a statement from the appellant's mother 
dated in August 1999 was submitted directly to the Board.  
The appellant's representative waived initial consideration 
of the statement by the regional office.  The appellant's 
mother related that the appellant had been attending college 
and had done well in school before the injury.  After the 
injury there were various changes including inability to 
concentrate, inability to recall or retain information, 
ineffective sleep patterns, agitation, depression, 
intolerance to noise, short attention span, isolation and 
introverted behavior.  After the head injury, the appellant 
began experiencing headaches that became more severe and 
progressively more debilitating.  She repeatedly asked the 
appellant to see a physician but she declined to do so.  

The appellant's mother further related that the pain became 
so frequent and intense the appellant eventually consulted a 
physician and began taking medication reluctantly.  After the 
birth of the appellant's daughter she had gone to the store 
one night and was unable to return home because of a severe 
headache.  She had been taken to the hospital.  During her 
wait for discharge her condition developed into epilepsy and 
she began having seizures.  The neurologist found that she 
had what was called a small fracture at the base of her skull 
that had been there for some time.  The appellant's mother 
related that the appellant continued to struggle with her 
illness but the seizures rendered her unable to live alone or 
provide a safe environment for herself and her children.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and epilepsy becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the veteran's service records reflect that in 
September 1984 she was accidentally struck near the right eye 
by the barrel of a rifle.  She thereafter reported problems 
with her vision and an assessment was made of traumatic 
iritis, but the records do not note any loss of 
consciousness, or any other indicia of a significant head 
injury.  Afterwards, she complained of headaches, but they 
were not related to the injury by the medical examiners.  
Furthermore, when she was examined for separation from 
service in November 1984 clinical evaluation of the head and 
eyes was reported to be normal and the neurologic evaluation 
was also normal.  The appellant indicated on a medical 
history form at that time that she did not have or had never 
had epilepsy or fits.  She was eventually separated from 
service due to pes planus with bilateral ankle edema.  

A seizure disorder was not demonstrated when she was examined 
by the VA in February 1986.  The appellant initially claimed 
service connection for a seizure disorder in July 1997 and 
private medical records reflect that she was initially 
treated for a seizure disorder in 1995, many years following 
her separation from military service.  When she was seen in 
February 1995 it was indicated that the seizure history had 
been of only some two years' duration.  The private medical 
records also reflect that the appellant complained of 
headaches; however, this was again many years after her 
separation from service.  The private medical records do not 
reflect the presence of an eye disorder.  In an August 1999 
statement, the appellant's mother, who is a registered nurse, 
indicated that the appellant had undergone various changes 
following an injury including inability to concentrate, 
agitation, depression, intolerance to noise and a short 
attention span.  She also indicated that the appellant began 
experiencing headaches that became more severe and 
progressively more debilitating.  She indicated that, 
following the birth of her daughter, the condition developed 
into epilepsy and she began having seizures.  However, the 
appellant's mother did not specifically relate the 
appellant's seizures and headaches to the September 1984 
inservice head injury, and no other medical authority has 
established a nexus either.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion, or other 
independent evidence which supports her claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between her current seizure disorder and 
headaches and her right eye injury in military service.  
Given the evidence that is of record, the claim for service 
connection for residuals of a head injury may not be 
considered well grounded.  Since the claim is not well 
grounded, it must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995). 


ORDER

Entitlement to service connection for residuals of a head 
injury is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

